Citation Nr: 1400915	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-37 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent for bilateral hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted, in pertinent part, service connection for bilateral hearing loss and assigned a 10 percent rating effective October 11, 2007.  In September 2010, the Veteran and his wife testified before the undersigned Acting Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

The Court has held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the Veteran testified in September 2010 that his service-connected bilateral hearing loss affected his ability to work.  Accordingly, in light of Rice, the Board finds that a TDIU claim has been raised by the record.  

The Veteran also has a Virtual VA paperless claims file which will be considered in evaluating this claim. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran contends that his service-connected bilateral hearing loss is more disabling than initially evaluated.  Review of the record reveals that the Veteran last was afforded a VA audiology examination in July 2010.  

At the September 2010 Board hearing, the Veteran testified as to the nature of his current hearing impairment and the difficulty his disability causes at work and at home.  The Veteran specifically testified that his hearing had worsened since the last examination and submitted a statement from his employer and a private audiogram conducted in September 2010.    

The Veteran has submitted evidence suggesting that his service-connected bilateral hearing loss has increased in severity since the most recent VA examination in July 2010.  The Board notes in this regard that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in July 2010, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

As noted in the Introduction, the Veteran also testified that his service-connected bilateral hearing loss affects his ability to work as evidenced by the reduction in his pay and hours at his current job.  To date, the Veteran has not received VA examination to determine the impact of his service-connected disabilities, alone or in combination, on his employability.  The Board notes in this regard that, in addition to bilateral hearing loss, service connection also is in effect for mood disorder and tinnitus.  Because VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary, the Board finds that on, remand, the Veteran should be scheduled for appropriate VA examination to determine the impact of his service-connected disabilities on his employability.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected bilateral hearing loss since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  

2.  Schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

3.  Schedule the Veteran for appropriate VA examination to determine the impact of his service-connected disabilities on his employability.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file, and the Veteran's statements regarding the impact of his service-connected disabilities on his employability, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected disabilities, alone or in combination, render him unable to secure and follow substantially gainful employment.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that service connection is in effect for bilateral hearing loss, mood disorder, and tinnitus.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

